Citation Nr: 1442491	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-08 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Whether the termination of nonservice-connected (NSC) pension benefits, effective February 1, 2010, based on an increase in countable income was proper.  


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in Saint Paul, Minnesota which terminated the NSC pension benefits, effective February 1, 2010, based on an increase in countable income.  The appeal was subsequently transferred to the RO in Anchorage, Alaska.  The Veteran has appealed the termination of the 2010 award.  While the record shows that NSC pension benefits were subsequently reinstated in January 2012, with additional adjustments made to the Veteran's NSC pension rate based on the receipt of annual income information thereafter, the Veteran has not appealed those decisions and the current issue is limited to an appeal as to the 2010 termination of benefits.


FINDINGS OF FACT

1.  The Veteran had an annual income of $25,344.00 in 2010, to include income from his spouse and dependent children; he has not identified any unreimbursed medical expenses.  

2.  The Veteran's countable income exceeded the applicable MAPR rate in 2010.


CONCLUSION OF LAW

The termination of NSC pension benefits, effective February 1, 2010, was proper.  38 U.S.C.A. §§ 1502, 1503, 1521(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process, Reduction of Benefits

The Board finds that general due process concerns have been satisfied in connection with the current appeal.  Prior to reducing or terminating benefits by reason of information received concerning income, VA is required to comply with pertinent VA regulations concerning due process.  Specifically, VA must create a proposal for the reduction or termination that sets forth all material facts and reasons, notify the beneficiary at his or her latest address of record of the contemplated action, and furnish detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  An exception to this due process requirement is if the adverse action is based solely on factual and unambiguous information or statements as to income, net worth, or dependency or marital status that the beneficiary provided to VA in writing or orally, with knowledge or notice that such information would be used to calculate benefit amounts.  38 C.F.R. 
§§ 3.103(b)(3)(i), 3.105(h) (2013).  In that case, a claimant is entitled to notice of any decision made by VA affecting the payment of benefits.  Such notice should clearly set forth the decision made, any applicable effective date, the reasons for the decision, the right to a hearing on any issue involved in the claim, the right to representation, and the right to initiate an appeal of the decision.  See 38 C.F.R. 
§ 3.103(b) (2013). 

In this case, NSC pension benefits were terminated based on the receipt of unambiguous written and oral notice from the Veteran (beneficiary) identifying a change in countable income.  The RO provided adequate notice in June 2010, informing the Veteran of the decision to terminate benefits effective February 1, 2010 and provided information with regard to his right to appeal that decision.  Accordingly, the Board finds that all due process requirements have been met and the Board may proceed with adjudication of the appeal.  

Law and Analysis for Evaluating Countable Income

A veteran who meets wartime service requirements and who is permanently and totally disabled due to disability not the result of willful misconduct is entitled to a rate of pension set by law, reduced by the amount of his countable income. 
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.23 (2013).  Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded. 38 C.F.R. § 3.271 (2013).  It also includes income of a veteran's spouse and/or child(ren) regardless of whether dependency has been established for VA pension purposes.  See 38 C.F.R. § 3.23(d)(4) (2013).  For purposes of determining entitlement, nonrecurring income (i.e., income received on a one-time basis) will be counted for a full 12-month annualization period following receipt of the income. 38 C.F.R. § 3.271(a)(3) (2013).

"Recurring income" means income that is received or anticipated in equal amounts and at regular intervals (e.g., weekly, monthly, quarterly, etc.), and that will continue throughout an entire 12-month annualization period.  The amount of recurring income for pension purposes will be the amount received or anticipated during a 12-month annualization period.   Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.

Basic entitlement exists only if, among other things, the Veteran's countable income is not in excess of the maximum annual pension rate specified by law. 38 U.S.C.A. § 1521(a).  If basic entitlement is met, the monthly rate of pension shall be computed by reducing the maximum annual pension rate (MAPR) by the countable income on the effective date of entitlement and dividing the remainder by twelve. 
38 C.F.R. § 3.273(a) (2013).  Whenever there is a change in a beneficiary's amount of countable income the monthly rate of pension payable shall be computed by reducing the applicable maximum annual pension rate by the new amount of countable income on the effective date of the change in the amount of income and dividing the remainder by twelve.  38 C.F.R. § 3.273(b)(2).  The effective date of any reduction or discontinuance required because of an increase in income shall be the end of the month in which the increase occurred.  See 38 C.F.R. § 3.660(a)(2) (2013).

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a claimant for unreimbursed medical expenses that were "in excess of 5 percent of the applicable maximum annual pension rate or rates for the veteran ... as in effect during the 12-month annualization period in which the medical expenses were paid."  See 38 C.F.R. § 3.272(g)(1)(iii); 
38 U.S.C.A. § 1503(a)(8) (2013).

NSC pension benefits were terminated effective February 1, 2010, based on an increase in countable income subsequent to the Veteran's marriage and addition of spousal and dependent income.  The Veteran contends in a June 2010 notice of disagreement that benefits should have been increased and not cut off.  He contends in a substantive appeal that the cost of living in Alaska is much higher and that VA pension rates need to be adjusted to that.  He also noted having significant medical problems which limit his ability to work and are exacerbated by poor living conditions.  However, the Veteran, to date, has not identified any unreimbursed medical expenses which may be deducted from countable income.  While the Board is sympathetic to the Veteran's financial situation, a review of the evidence shows that countable income nonetheless exceeds the applicable maximum annual pension rate for the Veteran, and constitutes a bar to the receipt of NSC pension benefits during the relevant appeal period.  

An Improved Pension Eligibility Verification Report (EVR) submitted by the Veteran in February 2010 provided notice of a change in countable income based on the Veteran's January 2010 marriage and the addition of spousal income effective on the date of marriage.  The Veteran anticipated that for the 2010 calendar year, he would receive an estimated $5000.00 in gross wages.  For the 2010 calendar year, he estimated receiving $6000.00 in gross wages for his spouse.  The Board finds, however, that amounts listed under monthly income from part time work for the Veteran ($2000.00 a month) and for his spouse ($8820.00) a month) are inconsistent with the estimated annual income amounts anticipated for 2010.  The Veteran reported that his spouse received an additional $2700.00 annually for unemployment.  The Veteran also identified annual amounts received from Alaska Permanent Fund for his children in the 2009 calendar year, but reported no benefits in the 2010 calendar year.  Unreimbursed medical expenses were not identified.  

The Board finds that because monthly income reported by the Veteran for he and his spouse are highly inconsistent with the estimated income reported for the 2010 calendar year, the financial information provided on the February 2010 EVR is not adequate and cannot be used in evaluating the Veteran's income for the year.  The Board finds, however, that a subsequent June 2010 report of contact, an updated July 2010 EVR, and an April 2011 Net Worth and Income Statement are more clearly reported, and when considered together, are sufficient to assess countable income for the 2010 calendar year.  

In a June 2010 report of contact, the Veteran stated that he received $294.00 biweekly in unemployment benefits for his spouse since the date of their marriage in January 2010, a total of $7644.00 for the 2010 calendar year.  In the July 2010 EVR, the Veteran estimated receiving $600.00 monthly for his spouse in unemployment benefits.  The Board finds that the unemployment benefits are recurring income for VA purposes.  While the Board finds that the estimated monthly unemployment benefits reported in the July 2010 EVR tend to be consistent with the more specific amount reported to have been received in biweekly earnings in June 2010 correspondence, the Board finds that the $7644.00 annual amount calculated based on the biweekly payments is more accurate than the estimates provided on the EVR, and thus, constitute the more probative evidence.  

In the July 2010 EVR, the Veteran estimated that he would receive $10,000 in anticipated gross wages from employment, specifically from the start of a part time job in February 2010.  In an April 2011 Net Worth and Income Statement, the Veteran reported that he had received $14,700.00 in annual earnings working as a mechanic from February 2010 to December 2010.  The Board finds that the later amount of reported income appears to be more accurate, because it was reported with more specificity and was based on actual earnings for the year rather than estimation, and the Board has used the updated amount in calculating countable income.  

Additionally, the June 2010 EVR shows that the Veteran's spouse and two dependent children each received $1000 from the Alaska Permanent Fund in 2010, for a total of $3000.00 in 2010.  No unreimbursed medical expenses were identified in the June 2010 EVR.  The monthly unemployment benefit received by the Veteran's spouse and amounts received from the Alaska Permanent Fund for his spouse and dependent children are included in countable income.  

As noted above, based upon more probative income information received from the Veteran in June 2010 correspondence, a July 2010 EVR, and an April 2011 Net Worth and Income Statement, for the 2010 calendar year, the Board finds that the Veteran received gross wages in the amount of $14,700.00; his spouse received $7644.00 in unemployment benefits; and his spouse and two dependent children received a total of $3000.00 from the Alaska Permanent Fund in 2010.  Accordingly, the Board finds that the Veteran had a countable income of $25,344.00 in the 2010 calendar year.  

The MAPR for a Veteran with one dependent and two additional children at the time of the termination of benefits, effective February 1, 2010, was $19,533.00.  The applicable MAPR rate was increased to $20,237.00 on December 1, 2011.  The maximum annual pension rate (MAPR) is published in Appendix B of the VA Adjudication Procedures Manual M21-1 and is given the same force and effect as if published in VA regulations. 38 C.F.R. § 3.21 (2013).  

The Board notes that, although the MAPR rates are changed effective December 1 of each year, payment of benefits is governed by total income for the calendar year.  See 38 C.F.R. § 3.260(f) (2013).  In computing a claimant's annual income, a fraction of a dollar will be disregarded for the purpose of determining entitlement to monthly payments of pension and dependency and indemnity compensation.  
38 C.F.R. § 3.260(g).  

The maximum applicable annual pension rate at the time of reduction was $19,533.00.  Thus, the Veteran's income ($25,344.00) exceeded the MAPR in February 2010 and is a bar to the receipt of benefits.  For these reasons, the Board finds that the termination of the Veteran's NSC pension benefits was proper.  

The Veteran's monthly pension rate was terminated, effective February 1, 2010.  Where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective from the end of the month in which the increased income occurred.  38 C.F.R. § 3.660(a)(2) (2013).  Because the Veteran's change in income was shown to be due to the addition of spousal and dependent income, countable as income since the date of the Veteran's January 2010 marriage, the Board finds that the discontinuance of his award was appropriately made effective on February 1, 2010.  

For these reasons, the Board finds that the termination of VA NSC pension benefits, effective February 1, 2010, due to increased countable income for the 2010 calendar year was proper.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim and the appeal is denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

The termination of NSC pension benefits, effective February 1, 2010, based on an increase in countable income was proper. 



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


